NO.    92-467
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1993


THE TRAVELERS COMPMIES ,
          Plaintiff and Respondent,


RONALD RAY MEYER, also known as
RON R. MEYER; and CHARLIE BEUHNER,
          Defendants and Appellants.



APPEAL FROM:   District Court of the Fifteenth Judicial District,
               In and for the County of Daniels,
               The Honorable M. James Sorte, Judge presiding.


COUNSEL OF RECORD:
          For Appellants:
               James B. Wheelis, Montana Legal Services
               Association, Kalispell, Montana
          For Respondent:
               Laura Christoffersen, Christoffersen      &
               Kniermin, P.C., Wolf Point, Montana


                            Submitted on Briefs:     February 18, 1993
                                          Decided:   May 20, 1993
Filed:
Justice William E Hunt, Sr., delivered the opinion of the Court.
                 .
     Appellants Ronald Ray Meyer and Charlie Beuhner appeal from
the amount of damages awarded plaintiff Travelers Companies for
reimbursement for the cost of repairing damage to the gymnasium
floor of the Scobey Public School, Daniels County School District
No. 1 (School District).
     Reversed and remanded for proceedings in accordance with this
opinion.
     There are two issues on appeal:
     1.     Did the District Court err in admitting respondent's
Exhibits No. 1 and No. 2 relating to the cost of the damage that
appellants caused to the gymnasium floor?
     2.     Did the District Court err in awarding respondent the
$1000 deductible that had actually bccx paid       by   the school
district?
     At the end of August 1989, appellants vandalized the gymnasium
of the school district.    Appellants acknowledged the damage of a
broken window, graffiti-painted walls, and water damage to the
gymnasium floor, but disputed the amount of damages attributed to
their vandalism.
     Before repairing the gymnasium floor, the school district
sought bids from Big Sky Custodial Supplies for repair of the
damage, or in the alternative, replacement of the entire floor.
After consideration, the school district decided to replace the
entire floor by combining their own funds with the insurance
proceeds paid them by respondent for damage caused by appellants.
     At trial, witnesses testified that although parts of the
gymnasium floor were in poor condition before the vandalism, the
floor was usable.        No one contested the fact that after the
vandalism the floor needed to be repaired.                The school board
chairman testified that the school board had no plans to replace
the gymnasium floor prior to the vandalism.
     While appellants admit responsibility for the vandalism and
that the vaniialism caused damage, they claim the amount they owe
for the damage is $1717.90,         rather than the $5950 claimed by
respondent.   Therein lies the factual dispute.
                                      I
     D i d the D i s t r i c t C o u r i err i n ddmiiting respondent's Exhibits

No. 1 and No. 2 relating to the cost of the damage that appellants
caused to the gymnasium floor?
     The court admitted Exhibits No.             1   and No.     2   over the
objections of defense counsel that the exhibits were hearsay and
there was no proper foundation laid for their admission under
Rule 602, M.R.Evid.     The record before us is not clear, but it does
show that the school board chairman was allowed to testify about
the contents of Exhibit No. 1, without establishing that he had any
personal knowledge of the figures listed therein, and no other
witnesses were called to testify as to the authenticity of Exhibit
No. 1.
     Exhibit No. 2 was a letter from the school superintendent to
the county attorney itemizing costs allegedly resulting from the
vandalism. Again, over the objections of defense counsel, Exhibit
No. 2 was admitted, even though neither the superintendent nor the
county attorney were called to testify at the trial and the record
does not indicate that there was a proper foundation laid for the
admission of Exhibit No. 2.      Rule 602, M.R.Evid.
     The court found that the amount of vandalism attributable to
appellants was $5950.      In determining the award due to respondent,
the District Court reviewed t n information contained in Exhibits
                             ie
No. 1 and No. 2 which were not properly admitted into evidence.
The District Court abused its discretion, and therefore, we reverse
on Issue I.
                                   11

     Did the District Court err in awarding respondent the $1000
deductible that had actually been paid by the school district?
     Respondent paid the school district the amount of damages
attributable   to    the   appellantsv vandalism,      less   the   $1000

deductible, butthe District Court inadvertently awarded respondent
the full amount.     The District Court erred when it awarded the
deductible to respondent.
     Reversed and remanded for further proceedings in accordance
with this opinion.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme C ~ u r tand by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.




We concur:
                                          May 20, 1993

                                  CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


James B. Wheelis
Montana Legal Services Assoc.
33-2nd St. E.
Kalispell, MT 59901

Laura Christoffersen
Gallagher, Archambeauk & Knierim
P.O. Box 997
Wolf Point, MT 59201


                                                     ED SMITH
                                                     C I E R K OF THE STJPREME COURT
                                                     STATE OF MONTANA